Citation Nr: 1604010	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date earlier than June 1, 2008, for the restoration of a 30 percent evaluation for a service-connected eye disability.

2. Whether the termination of special monthly compensation benefits based on the loss of use of one eye, effective May 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the Board at an August 2014 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veteran's records are now contained completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

In correspondence received by VA in September 2012, the Veteran filed an informal claim for an increased evaluation for his right eye disability, an issue which is separate from the effective date issue on appeal.  As the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the Veteran's increased rating claim in the first instance, it is not within the Board's jurisdiction and is REFERRED to the AOJ for consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of the propriety of the termination of special monthly compensation benefits based on the loss of use of one eye addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an April 2008 rating decision, the disability evaluation assigned to the Veteran's service-connected right eye disability was reduced from 30 percent to 10 percent, effective June 1, 2008.  The Veteran timely appealed the reduction.

2.  In an August 2009 rating decision, the 30 percent evaluation assigned to the service-connected right eye disability was restored effective June 1, 2008, encompassing the entire period for which the evaluation had been reduced.


CONCLUSION OF LAW

No case or controversy exists concerning an appeal of the effective date for the restoration of a 30 percent evaluation assigned for a service-connected right eye disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.26(d), 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In an April 2008 rating decision, the RO reduced the disability evaluation assigned to the Veteran's right eye disability from 30 percent to 10 percent, effective June 1, 2008.  The RO subsequently restored the 30 percent evaluation in full by the August 2009 rating decision currently on appeal.  In his notice of disagreement, the Veteran stated his desire for the effective date of the restoration of the 30 percent evaluation as of the date he filed an increased rating claim in July 2006.  However, the Board notes that the August 2009 rating decision fully restored the 30 percent evaluation that had been reduced.  Records now indicate the Veteran's right eye disability has been evaluated as 30 percent disabling continuously since October 2004.

In light of the August 2009 rating decision which restored the 30 percent evaluation effective June 1, 2008, there remains no case or controversy concerning the Veteran's appeal for an earlier effective date regarding the restoration of benefits.  As noted above, his claim for an increased evaluation in excess of 30 percent has been referred to the AOJ for consideration and adjudication in the first instance.  Accordingly, concerning the effective date of the restoration of a 30 percent evaluation, this issue has been fully resolved in the Veteran's favor, and the issue is dismissed.  See 38 C.F.R. § 19.26(d) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal"); see also Hamilton v. Brown, 4 Vet. App. 528 (1993)  (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law).


ORDER

The appeal for an earlier effective date for the restoration of a 30 percent evaluation for a service-connected eye disability is dismissed.


REMAND

In a February 2009 rating decision, the AOJ terminated the Veteran's special monthly compensation benefits based on loss of use of one eye, based on the April 2008 reduction in the evaluation assigned to the right eye disability, which was later restored by an August 2009 rating decision.  In February 2009 correspondence, the Veteran's representative submitted evidence "in support of the pending appeal" for entitlement to special monthly compensation for loss of use of the right eye.  Even though the AOJ emailed the Veteran's representative on two occasions noting this issue was not on appeal, without response, the Veteran was clear in his August 2014 testimony before the Board that his reduced/terminated benefits have not been fully restored.  

In light of this testimony, and construing the February 2009 representative's statement liberally, the Board accepts the February 2009 statement as a notice of disagreement with respect to the issue of whether the termination of special monthly compensation benefits effective May 1, 2009, was proper.  In view of this conclusion by the Board, the proper course of action is for the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Following the issuance of an SOC, the Veteran will have the opportunity to perfect his appeal by submitting a substantive appeal if he wishes.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of whether the termination of special monthly compensation benefits based on loss of use of one eye was proper.  All appropriate appellate procedures should then be followed. The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


